Citation Nr: 0122178	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 until 
August 1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the September 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefit sought on appeal.

The Board notes that the Statement of the Case addressed the 
additional issue of service connection for residuals of a 
shell fragment wound to the thigh.  However, in a statement 
dated in May 2001, the veteran withdrew his appeal on that 
issue.

The issue of service connection for arthritis of the 
shoulders is addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Cervical spine arthritis was not manifested during 
service or within one year of separation from service, and is 
not otherwise shown to be related to service.

3.  Cervical spine arthritis is not shown to be causally or 
etiologically related to a service connected disability.


CONCLUSION OF LAW

Arthritis of the cervical spine was not incurred in or 
aggravated during active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service connected disease or injury. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  See 
also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R § 3.159).  
In this regard, the Board notes that the veteran's service 
medical records were obtained and that the veteran was 
afforded a VA examination, with a medical opinion regarding 
the etiology of the veteran's arthritis of the cervical 
spine.  A review of the record confirms that all available 
records in relation to the veteran's claim of entitlement to 
service connection for arthritis of the cervical spine have 
been obtained and associated with the claims file. The Board 
is unaware of any further evidence that can be obtained to 
assist the veteran.  Under these circumstances, the Board 
concludes that the VA has met its statutory duty to assist.  
Therefore, a decision on the merits of the veteran's claim is 
appropriate.

The veteran claims entitlement to service connection for 
arthritis of the cervical spine.  The veteran has indicated 
that he was wounded by enemy fire while on active duty, and 
was hospitalized for shrapnel wounds.  He alleges that the 
metal fragment wounds that he incurred during active duty 
resulted in his present arthritis of the cervical spine.  
Service connection for scar and related foreign bodies, as 
well as a residual of a shell fragment wound of the posterior 
neck was granted with a noncompensable assigned effective in 
August 2000.  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. See 38 C.F.R. § 3.310(a).  The United 
States Court of Appeals for Veterans Claims further has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).   

With regard to the present appeal, a service entrance 
physical examination dated in October 1950 contains no 
evidence of cervical spine arthritis.  The veteran was 
treated for an infected wound of the neck and back in August 
1951.  Radiographic reports of the veteran's cervical spine 
indicated two large metallic foreign bodies lying to the left 
of C3, C4, and C5 at the level of spinous processes.  The 
discharge physical examination in July 1952 noted a history 
of a shrapnel flesh wound in the upper back.  The veteran 
also complained of losing power in his right arm.  

The veteran was afforded VA examinations in September 2000.  
A muscles examination indicated a three-centimeter and a 
four-centimeter wound on the posterior aspect of the neck.  
The examiner found the wounds to be well healed and not 
sensitive or tender.  The examiner also reported that the 
wounds were not ulcerated, indurated, or scarred.  The 
examiner found no evidence of artery, nerve, or bone 
impairment.  The examiner diagnosed the veteran with a 
residual shell fragment wound in the cervical spine.  

A spine examination revealed some tenderness, soreness, pain, 
and pain limiting the range of motion.  The examiner found 
paraspinious muscle tenderness, soreness, and muscle spasms 
around the cervical spine.  Radiology reports revealed a 
metallic density in the soft tissues of the lower neck due to 
remote gunshot trauma.  The reports also noted a narrowing of 
the intervertebral disk spaces at C4-5 and C6-7 levels with 
hypertrophic spur formations.  The veteran had minimal 
posterior spurring at C6-7, with otherwise normal foramina 
intact.  There was no evidence of an acute fracture or 
subluxation.  The examiner diagnosed the veteran with 
arthritis of the cervical spine.  The examiner stated that 
whether or not the arthritis is related to the veteran's 
shell fragment wound could not be determined within the realm 
of reasonable medical probability and certainty.  

The veteran submitted a March 2001 radiograph report from 
Robert M. Henderson, D.O.  Dr. Henderson noted a practically 
total loss of disc space at C4, C5, and C6, and significant 
loss at C3.  Dr. Henderson also noted proliferation of C4, 
C5, and C6.  Dr. Henderson wrote, "[m]etallic density is 
evident in the posterior cervical soft tissues on the 
patient's left from a previous gunshot wound."  Dr. 
Henderson also reported calcification in the cervical soft 
tissues on the right. 

In a September 2000 rating decision, the RO granted the 
veteran service connection for residuals of a shell fragment 
wound of the posterior neck, including a scar and retained 
foreign bodies, and assigned a noncompensable evaluation 
effective in August 2000.

In May 2001, the veteran was afforded a hearing at the RO.  
In essence, the veteran testified as to his belief that his 
cervical spine arthritis is related to his shell fragment 
wound.  The veteran also stated at the hearing that Irving M. 
Gordon, D.O., his private physician, related his arthritis to 
his shrapnel wounds.  The veteran was afforded the 
opportunity to submit a statement from Dr. Gordon after the 
hearing.

The record includes a VA Form 119 (Report of Contact) that 
indicates that Dr. Gordon spoke with the veteran's 
representative in May 2001 and advised the representative 
that he would not provide a statement as to the veteran's 
cervical pain.  Dr. Gordon further stated that he could not 
disagree with the VA opinion regarding service connection of 
the cervical spine arthritis.

Based upon this evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for veteran's cervical spine arthritis.  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

While the record establishes that the veteran has cervical 
spine arthritis, the evidence of record is devoid of any 
medical evidence establishing a basis service connection for 
cervical spine arthritis.  The record reflects that the 
veteran was first diagnosed with cervical spine arthritis 
many years after service.  Moreover, the record is devoid of 
any medical opinion relating the veteran's current cervical 
spine arthritis to his period of service or to the shell 
fragment wound he clearly sustained during service, or to the 
service connected residuals of that wound.  In fact, the only 
medical opinion of record as to the etiology of the cervical 
spine arthritis does not support the veteran's contention.  
The VA examiner noted, "[w]ithin the realm of reasonable 
medical probability and certainty, whether or not this 
arthritis is related to his shell fragment wound cannot be 
determined."  

As such, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  The 
Board cannot rely solely on the veteran's own statements 
because evidence of a medical nexus cannot be established by 
lay testimony.  See Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Thus, 
although the veteran stated that Dr. Gordon related his 
cervical arthritis to his active duty, the veteran's 
statements are not enough to establish a medical nexus.  The 
veteran was afforded the opportunity to submit additional 
evidence from Dr. Gordon, but failed to do so.  Furthermore, 
the record indicates that Dr. Gordon agreed with the VA 
examiner that whether the veteran's cervical arthritis is 
related to his shell wound cannot be determined.  
Accordingly, as the preponderance of the evidence is against 
the veteran's claim of service connection for cervical spine 
arthritis, the benefit sought on appeal must be denied.


ORDER

Service connection for cervical spine arthritis is denied.



REMAND

A review of the record shows that the veteran also claims 
entitlement to service connection for arthritis of the 
shoulders.  While this matter has not been addressed by 
either the veteran or his representative after the issuance 
of the Statement of the Case, the veteran's Substantive 
Appeal clearly reflects his desire to appeal "all of the 
issues listed on the Statement of the Case," although the 
veteran subsequently withdrew the issue concerning the left 
thigh.  

Service medical records indicate that the veteran was treated 
for a gunshot wound to the right posterior shoulder in August 
1951.  The veteran contends that this gunshot wound caused 
his current arthritis of the shoulders.  In connection with 
this claim the veteran was afforded a VA joints examination 
in September 2000, following which the veteran was diagnosed 
with tendinitis and arthritis of the shoulders.  A 
radiographic of the shoulders disclosed no evidence of acute 
fracture, dislocation or significant degenerative changes 
bilaterally.  The examiner concluded that because he could 
find no wounds in and around the shoulders themselves, he 
could not relate the tendinitis, arthritis, and adhesive 
capsulitis problems to the shell fragment wounds.  

In light of the evidence summarized above, the Board finds 
that additional development in this case is needed.  First, 
the record is unclear as to whether the veteran had the 
benefit of a review of the entire claims file by a VA 
examiner.  Thus, while the examiner based his conclusion that 
any shoulder disorders the veteran had were not related to 
service because he could find no wounds, it is not clear 
whether the examiner considered the fact that service medical 
records document a wound to the right posterior shoulder.  In 
addition, it is not clear whether the veteran actually has 
arthritis of the shoulders.  While the examiner diagnosed 
arthritis, the radiographic report indicated that there were 
no evidence of significant degenerative changes.  In this 
regard it is not clear whether the examiner based his 
diagnosis on the history provided by the veteran and his 
examination or on his review of the x-rays.  Also, it is 
unclear whether no evidence of "significant degenerative 
changes" reported in the radiographic report actually means 
there are no degenerative changes.  Therefore, the Board 
finds that the record does not contain sufficient medical 
evidence to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2) (West Supp. 2001).  As such, a further 
examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:


1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000 in addition 
to the development requested below.  

2.  The veteran should be afforded an 
examination of his shoulders to determine 
the nature, severity, and etiology of any 
arthritis that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed arthritis 
of the shoulders is causally or 
etiologically related to any shell 
fragment wounds sustained during service.  
Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

